Citation Nr: 0319900	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for hypertension 
greater than 10 percent prior to December 31, 2002.

2.  Entitlement to an increased rating for hypertension with 
concentric hypertrophy greater than 30 percent from January 
1, 2003.

3.  Service connection for post-traumatic stress disorder 
secondary to service-connected hypertension.

4.  Service connection for stroke secondary to service-
connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1980.

The claim of service connection for post-traumatic stress 
disorder (PTSD) on a direct basis has been denied by VA by 
rating action of August 1988.  VA declined to reopen the 
veteran's claim for PTSD on a direct basis in a rating action 
of June 1993, and a BVA decision of February 1996.  The 
current claim for service connection for PTSD has been 
developed under the theory that it is secondary to the 
veteran's service-connected hypertension.  

In his notice of disagreement (NOD) of February 1999, the 
veteran disagrees with the denials of service connection for 
PTSD secondary to hypertension.  In this document, he sets 
forth facts and argument consistent with a claim of 
entitlement to service connection for PTSD on a direct basis; 
he alleges psychically traumatic events in Vietnam and argues 
that those events precipitated PTSD.  This is an argument for 
service connection of PTSD on a direct basis.  As noted, VA 
has twice denied that claim.  

The veteran's argument is not consistent with a claim that 
PTSD is proximately due to or the result of service-connected 
disease or injury, which is the issue currently on appeal.  
The Board does not have jurisdiction to adjudicate the issue 
involving direct service connection for PTSD, and it is not 
addressed in the instant appeal.  The RO has not adjudicated 
an application to reopen the claim for direct service 
connection for PTSD since the veteran initiated the current 
claim for secondary service connection.  The apparent claim 
for direct service connection for PTSD is referred to the RO 
for appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The RO's letter to the veteran of November 1998 notified him 
of information and evidence necessary to well ground his 
claim and trigger VA's duty to assist him in development of 
evidence.  That notice does not discharge VA's duties under 
the VCAA.  The Board remanded this case in December 2000, 
describing VA's duties under the VCAA, but articulating those 
duties does not discharge them whether stated in the Board's 
remand, or restated in a supplemental statement of the case, 
as was done in February 2003.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, that means 
telling him what he must tell VA to enable VA to obtain 
evidence that supports his claim, what evidence VA can get 
for him independent of information he provides, and what 
evidence VA cannot obtain for him without information only he 
can provide.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  For example the veteran referenced 
Social Security Administration records in May 1996, and a 
March 1992 SSA notice informed the veteran he had been found 
disabled.  He also has reported he was employed at a VA 
Medical Center and referenced VA employee health records.  
These are filed separately from ordinary patient records.  
The SSA records and the VA employee health records are 
government records VA must obtain.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  

Regarding the claim for increased rating for hypertension, 
the examination reports of record are not responsive to the 
rating criteria.  See 38 C.F.R. § 4.104 Diagnostic Codes 7007 
and 7101 (2002).  His ejection fractions are unknown, as is 
whether he suffers fatigue, dyspnea, angina, dizziness, or 
syncope at a workload between 3 and 5 METS.  Moreover, he had 
been rated for hypertensive vascular disease, and the RO 
changed the diagnostic code to 7007-7101, meaning that an 
underlying hypertensive heart disease is being rated by the 
criteria for hypertensive vascular disease, see 38 C.F.R. 
§ 4.26 (2002) (use of hyphenated diagnostic codes), and then 
rated him for hypertensive heart disease.

The criteria for rating diseases of the cardiovascular system 
were amended effective January 12, 1998.  See Schedule for 
Rating Disabilities, The Cardiovascular System, 62 Fed. Reg. 
65,207 (Dec. 11, 1997).  Under the old criteria, separate 
ratings could not be assigned for hypertensive heart disease 
and hypertensive vascular disease.  This was because the 
criteria for rating one condition overlapped with the 
criteria for rating the other.  See 38 C.F.R. 4.104, 
Diagnostic Code 7007 (1997) (including "sustained diastolic 
hypertension, diastolic 120 or more" as a rating criterion 
for hypertensive heart disease).  Under those circumstances, 
the assignment of separate ratings violated the rule against 
pyramiding.  See 38 C.F.R. 4.14.  Under the new criteria, 
however, elevated diastolic readings are no longer listed as 
a criterion for rating hypertensive heart disease.  
Accordingly, in cases where the new criteria are being 
applied, consideration should be given as to whether separate 
ratings are warranted.  See, e.g., Esteban v. Brown, 6 Vet. 
App. 259 (1994); VAOPGCPREC 23-97.

In an unrelated matter, on April 23, 1996, the RO received 
the veteran's notice of disagreement with a rating decision 
of May 4, 1995.  He requested a statement of the case so he 
could prepare his appeal.  The RO must "reexamine the claim 
to determine if additional review or development is 
warranted," 38 C.F.R. § 19.26 (2002), or issue a statement 
of the case.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 19.26 (2002).  Development, if needed, must satisfy the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).

In other unrelated matters, the veteran's claims file 
contains a VA Form 9 received at New Orleans RO in May 1996, 
perfecting an appeal from a December 1995 denial of a claim 
for service connection for [residuals of] a stroke secondary 
to hypertension.  The veteran requested a hearing before the 
Board to be held at his local RO.  VA has not responded.  
Additionally, the veteran filed a NOD, received on April 23, 
1996, from a rating decision dated April 25, 1995.  A 
statement of the case addressing all of the claims addressed 
in his NOD has not been issued by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that he must 
inform VA of a source of medical evidence 
that disability from PTSD is proximately 
due to or the result of service-connected 
hypertension, which can be evidence that 
hypertension caused or aggravates PTSD.  
Notify him that VA will obtain any 
medical records maintained by VA and the 
Social Security Administration, but that 
he must authorize VA to obtain any 
private records pertinent to his claim or 
VA cannot obtain them for him.  Likewise, 
the veteran must be notified to produce 
information about treatment for 
hypertensive heart or vascular disease, 
and that VA will obtain pertinent federal 
records and such private evidence as he 
authorizes VA to obtain.

2.  Obtain the veteran's VA employee 
health records and medical records used 
by SSA to reach its March 1992 finding 
that the veteran is disabled, any other 
federal records of which the veteran 
informs VA, and any private records the 
veteran authorizes VA to obtain.

3. If development pursuant to instruction 
1 results in medical evidence linking 
disability from PTSD to hypertension in 
any way, and if that evidence is 
insufficient to decide the claim, then 
schedule the veteran for a VA examination 
to obtain a medical opinion clarifying 
the relationship between PTSD and 
hypertension.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).

4.  Schedule the veteran for a VA 
cardiovascular examination to conduct the 
tests and perform the measurements 
necessary to determine whether he has 
both hypertensive vascular disease and 
hypertensive heart disease, and if so to 
evaluate the signs and symptoms, i.e., by 
measurements of blood pressure and by 
testing and measurement of cardiac 
ejection fraction and work load in METS 
at which he experiences dyspnea, fatigue, 
angina, dizziness, or syncope.

5.  Schedule the veteran for the Travel 
Board hearing he requested on the May 
1996 substantive appeal from the October 
1995 denial of service connection for a 
stroke secondary to service-connected 
hypertension, to be scheduled in the 
order in which the appellant's request 
for such a hearing was received at the 
RO, in accordance with 38 C.F.R. § 20.704 
(2002).

6.  Respond to the veteran's NOD of April 
23, 1996, which disagreed with the May 4, 
1995 notice of rating decision, 38 C.F.R. 
§ 19.26 (2002), insure complete 
compliance with the VCAA.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2002), and issue an 
SOC, 38 C.F.R. §§ 19.29, 19.30 (2002); 
Manlincon v. West, 12 Vet. App. 238 
(1999).  NOTE: the decision on this claim 
may not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2002).

7.  Readjudicate the claims at issue.  If 
any part remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




